Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 1 of 25 PagelD #:1

FILED

JUL 11 2019 20

UNITED STATES DISTRICT COURT _ THOMASG BRUTON
NORTHERN DISTRICT OF ILLINOIS CLERK, U.S. DISTRICT COURT

EASTERN DIVISION
UNITED STATES OF AMERICA ) UNDER SEAL
)
} = 19CR 567
)
ROBERT SYLVESTER KELLY, )
also known as “R. Kelly,” ) Violations: Title 18, United States
DERREL MCDAVID, and ) Code, Sections 371, 2251(a),
MILTON BROWN, )  2252A(a)(2), 2252A(b)(1), and 2422(b)
also known as “June Brown” )

JUDGE LEINENWEBER
COUNT ONE MAGISTRATE JUDGE KIN

The SPECIAL MAY 2019 GRAND JURY charges:

In or around 1998 or 1999, at Chicago, in the Northern District of Illinois,
Eastern Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a
minor, namely Minor 1, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, namely, Video 1, and defendant knew
or had soastin to know that such visual depiction would be transported in interstate
or foreign commerce or mailed, or such visual depiction was actually transported in
interstate or foreign commerce or mailed.

In violation of Title 18, United States Code, Section 2251(a).

w
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 2 of 25 PagelD #:1

COUNT TWO

The SPECIAL MAY 2019 GRAND JURY further charges:

Between approximately September 26, 1998 and September 25, 1999, at
Chicago, in the Northern District of [llinois, Eastern Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a
minor, namely Minor 1, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, namely, Video 2, and defendant knew
or had reason to know that such visual depiction would be transported in interstate
or foreign commerce or mailed, or such visual depiction was actually transported in
interstate or foreign commerce or mailed.

In violation of Title 18, United States Code, Section 2251(a).
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 3 of 25 PagelD #:1

COUNT THREE

The SPECIAL MAY 2019 GRAND JURY further charges:

Between approximately September 26, 1998 and September 25, 1999, at
Chicago, in the Northern District of Illinois, Eastern Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a
minor, namely Minor 1, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, namely, Video 3, and defendant knew
or had reason to know that such visual depiction would be transported in interstate
or foreign commerce or mailed, or such visual depiction was actually transported in
interstate or foreign commerce or mailed.

In violation of Title 18, United States Code, Section 2251 (a).
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 4 of 25 PagelD #:1

COUNT FOUR

The SPECIAL MAY 2019 GRAND JURY further charges:

In or around 1998, at Chicago, in the Northern District of Illinois, Eastern
Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a
minor, namely Minor 1, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, namely, Video 4, and defendant knew
or had reason to know that such visual depiction would be transported in interstate
or foreign commerce or mailed, or such visual depiction was actually transported in

interstate or foreign commerce or mailed.

In violation of Title 18, United States Code, Section 2251(a).
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 5 of 25 PagelD #:1

COUNT FIVE
The SPECIAL MAY 2019 GRAND JURY further charges:

1. At times material to this indictment:

a. Defendant ROBERT SYLVESTER KELLY, also known as “R.
Kelly,” was a resident of Chicago, Illinois, and was a Grammy Award winning
recording artist and record producer. KELLY was the president and manager of
several businesses, each located in Chicago, in the Northern District of Illinois, that
he maintained in furtherance of his music career, including but not limited to Bass
Productions, Ltd. and RSK Enterprises, LLC (the “Kelly Businesses”).

b. From in or around June 1991 until in or around January 2014,
KELLY and/or one or more of the Kelly Businesses employed defendant DERREL
MCDAVID as a business manager. MCDAVID was a principal at Winkler &
McDavid, Ltd, located in Oak Park, Illinois. As a manager for KELLY, MCDAVID
was involved in providing services to KELLY, which services were in part intended
to protect KELLY’s image, reputation, and assets in the face of actual and potential
criminal and civil actions involving individuals who were victims of sexual
misconduct by KELLY.

c. From at least approximately 1997 to at least approximately June
2018, MILTON BROWN, also known as “June Brown,” was employed by KELLY

and/or one or more of the Kelly Businesses.
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 6 of 25 PagelD #:1

d. Minor 1 met KELLY in or around 1996 or 1997 when Minor 1 was

approximately 12 or 13-years old.

e. Minor 2 met KELLY in or around 1997 when Minor 2 was
approximately 17-years old.

f. Minor 3 met KELLY in or around 1996 when Minor 3 was
approximately 15-years old.

g. Minor 4 met KELLY in or around 1999 when Minor 4 was
approximately 16-years old.

h. Minor 5 met KELLY in or around 1997 or 1998 when Minor 5 was
approximately 13 or 14-years old.

i. KELLY was born in 1967.

j. KELLY engaged in sexual contact and sexual acts, as those terms
are defined in Title 18, United States Code, Section 2246, with Minor 1, Minor 2,
Minor 3, Minor 4, and Minor 5 when they were each under the age of 18.

k. Between in or around 1998 and in or around 2002, KELLY
recorded himself on video engaging in sexual contact and sexual acts with minors,
including Minor 1, Minor 2, Minor 4, and Minor 5.

1. Video 1, Video 2, Video 3, and Video 4 depict KELLY engaged in

sexual contact and sexual acts with Minor 1 when Minor 1 was under the age of 18.
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 7 of 25 PagelD #:1

m. In approximately April 2000, the Ilinois Department of Children
and Family Services began to investigate whether KELLY was sexually abusing

Minor 1.

‘in. On or about June 5, 2002, a grand jury of the Circuit Court of
Cook County, Illinois, returned an indictment charging KELLY in the case of People
of the State of Illinois v. Robert Kelly, 02 CR 14952 (“Cook County case”), with twenty-
one counts of child pornography, relating to Video 1 and Minor 1. The case was tried
to a jury beginning on May 20, 2008, and.on June 13, 2008, KELLY was acquitted of
the charges.
2. Beginning in approximately 2000 and continuing to the date of the
return of this Indictment, at Chicago, in the Northern District of Illinois, and

elsewhere,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,” and
DERREL MCDAVID,

defendants herein, did knowingly conspire with each other, Individual A, and others
known and unknown to the grand jurors, to commit an offense against the United
States, namely, to knowingly alter, destroy, mutilate, conceal, cover up, falsify, and
make a false entry in any record, document, and tangible object, with the intent to
impede, obstruct, and influence the investigation and proper administration of any
matter within the jurisdiction of any department or agency of the United States, and
in relation to and contemplation of such matter or case, in violation of Title 18, United

States Code, Section 1519.
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 8 of 25 PagelD #:1

3. It was part of the conspiracy that KELLY, MCDAVID, and others knew
of KELLY’s sexual contact and sexual acts with minors and knew that KELLY
recorded himself engaged in sexual contact and sexual acts with minors on videotape.

A, It was further part of the conspiracy that, in approximately 2001,
KELLY and MCDAVID learned that multiple videos depicting KELLY engaged in
sexual contact and sexual acts with minors were missing from KELLY’s collection of
such videos.

5. It was further part of the conspiracy that, in order to conceal and cover
up the existence of videos from investigators, KELLY, MCDAVID, and others agreed
to collect the missing videos that depicted KELLY engaged in sexual contact and
sexual acts with minors.

6. It was further part of the conspiracy that KELLY, MCDAVID, and
others agreed to pay money and caused money to be paid on KELLY’s behalf to
victims, witnesses, and others to ensure that they would not cooperate with law
enforcement and would conceal and cover up evidence, including videos, relating to
KELLY’s sexual contact and sexual acts with minors, such as the following:

a. Between approximately 2001 and approximately 2009, KELLY, .
MCDAVID, Individual A, and others caused Individual B to be paid hundreds of
thousands of dollars for obtaining and returning multiple videos that they knew

depicted KELLY engaged in sexual contact and sexual acts with a minor.
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 9 of 25 PagelD #:1

b. In approximately early 2007, KELLY and MCDAVID agreed to
pay Minor 2 approximately $250,000 to return a videotape that they knew depicted
KELLY engaged in sexual contact and sexual acts with Minor 1 and Minor 2.

c. In approximately 2007, KELLY and MCDAVID paid Minor 2 and
Individual C each approximately $100,000 in exchange for their efforts to return to
KELLY videotapes that they knew depicted KELLY engaged in sexual contact and
sexual acts with Minor 1 and Minor 2.

d. As a condition of being paid money for returning videotapes that
depicted KELLY engaged in sexual contact and sexual acts with minors, KELLY and
_ MCDAVID directed Minor 2, Individual B, and Individual C to take polygraph
examinations regarding whether they had returned all copies of such videotapes.

—e. In approximately June 2008, after learning that Individual B
planned to announce at a press conference that he had recovered videos depicting
KELLY engaged in sexual contact and sexual acts with minors, KELLY, MCDAVID,
and others paid Individual B approximately $170,000 to cancel the press conference.

7. It was further part of the conspiracy that KELLY, MCDAVID, and
others agreed to intimidate, threaten, pressure, persuade, and attempt to persuade,
other individuals, including but not limited to Minor 1, Minor 1’s parents, Minor 2,
and Minor 5 to falsify and make a false entry in a record, document, and tangible

object related to KELLY’s sexual contact and sexual acts with minors, such as the

following:
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 10 of 25 PagelD #:1

a. In approximately December 2000, pursuant to instructions that
Minor 1 received from KELLY, Minor 1 falsified and caused a false entry to be made
in a police report, when Minor 1 denied to law enforcement officers that KELLY

engaged in a sexual relationship with Minor 1.

b. In approximately May 2002, MCDAVID instructed Minor 1’s
father to provide knowingly false testimony to the Cook County grand jury
investigating KELLY’ sexual relationship with Minor 1. MCDAVID instructed
Minor 1’s father to deny that Video 1 depicted Minor 1 engaged in sexual acts with
KELLY, when MCDAVID knew that Video 1 did depict Minor 1 engaged in sexual
acts with KELLY. As instructed, Minor 1’s father falsely denied to the grand jurors
that Video 1 depicted KELLY and Minor 1, thus creating a false record and a false

entry in a record, document, and tangible object.

c. In approximately May 2002, KELLY persuaded Minor 1 to
provide knowingly false testimony to the Cook County grand jury investigating
KELLY’s sexual relationship with Minor 1. Minor 1 falsely denied to the grand jurors
that KELLY engaged in a sexual relationship with Minor 1 and that Minor 1 was not
depicted on Video 1, thus creating a false record and a false entry in a record,

document, and tangible object.

d. In approximately May 2002, KELLY attempted to persuade

Minor 5 to provide knowingly false testimony to the Cook County grand jury

10
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 11 of 25 PagelD #:1

investigating KELLY’s sexual relationship with Minor 1, in that KELLY instructed
Minor 5 to testify falsely that she did not recognize Minor 1 on Video 1.

e. On or about July 26, 2007, KELLY and MCDAVID directed that
Minor 2 meet with a lawyer and that Minor 2 falsely deny that Minor 2 and KELLY
ever engaged in sexual acts together with Minor 1 and Minor 2, when KELLY and
MCDAVID knew that KELLY had engaged in sexual acts together with Minor 1 and
Minor 2. As KELLY and MCDAVID intended, a false record, document, and tangible
object was prepared based upon Minor 2’s false statements.

8. It was further part of the conspiracy that KELLY, MCDAVID, and
others agreed to intimidate, threaten, pressure, persuade, and provide benefits and
money to victims, victims’ family members, witnesses, and others to ensure that they
would destroy, conceal, cover up, falsify, and make a false entry in a record, document,
and tangible object, and continue to abide by previous false statements and entries
in such items, relating to KELLY’s sexual contact and sexual acts with minors, such
as the following:

a. In approximately J anuary and February 2002, KELLY and
MCDAVID caused Minor 1 and Minor 1’s parents to travel to foreign countries to
make them unavailable to law enforcement investigating Minor 1’s sexual
relationship with KELLY and Video 1.

b. From at least approximately 2000 to approximately 2015, KELLY
and MCDAVID made payments to and bought gifts for Minor 1 and Minor 1’s parents

11
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 12 of 25 PagelD #:1

with the intent to persuade and induce Minor 1 and Minor 1’s parents to conceal,
cover up, falsify, and make a false entry in any record, document, and tangible object
about KELLY’s sexual relationship with Minor 1, and to continue to abide by previous
false statements and entries in such items, including the existence of multiple videos
depicting KELLY engaging in sexual contact and sexual acts with Minor 1.

Cc. Between approximately January 2014 and approximately
October 2015, KELLY caused monthly payments to be made to Minor 1 via the Kelly
Businesses, many of which contained “Settlement” in the transaction line or
something similar. KELLY made these payments to ensure that Minor 1 continued
to abide by her prior false statements regarding KELLY’s sexual relationship with
Minor 1 and to ensure that Minor 1 continued to conceal and cover up the existence
of multiple videos depicting KELLY engaged in sexual contact and sexual acts with
Minor 1.

d. In approximately 2014 and 2015, MCDAVID received payments
from KELLY relating to services he provided to protect KELLY’s image, reputation,
and assets in the face of actual and potential criminal and civil actions by individuals
who were victims of sexual misconduct by KELLY, including services that MCDAVID
provided to falsify and create a false entry in a record, document, and tangible object,
and services that MCDAVID provided to conceal and cover up evidence of KELLY’s

sexual contact and sexual acts with minors.

12
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 13 of 25 PagelD #:1

9. It was further part of the conspiracy that KELLY used physical abuse,
violence, threats of violence, blackmail, and other controlling behaviors against
victims so that KELLY could maintain control over them, prevént them from
providing evidence to law enforcement, and persuade them to continue to abide by
prior false statements relating to KELLY’s sexual contact and sexual acts with
minors and videos of such conduct.

10. It was further part of the conspiracy that KELLY, MCDAVID,
Individual A and others concealed and hid, and caused to be concealed and hidden,
the existence of, and acts done in furtherance of, the conspiracy.

OVERT ACTS

11. In furtherance of the conspiracy and to accomplish the objectives of the
conspiracy, defendants committed one or more overt acts in the Northern District of
Illinois, Eastern Division, and elsewhere, which overt acts included but were not
limited to the following:

a. In approximately March or April 2007, MCDAVID, on KELLY’s
behalf, received from Minor 2 and Individual C a videotape that MCDAVID and
KELLY knew depicted KELLY engaged in sexual contact and sexual acts with Minor
1 and Minor 2.

b. In approximately March or April 2007, MCDAVID, on KELLY’s
behalf, brought Minor 2 and Individual C to a polygraph examiner and directed that
Minor 2 and Individual C take polygraph examinations regarding whether there were

13
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 14 of 25 PagelD #:1

additional copies of the videotape that Minor 2 and Individual C had returned

depicting KELLY engaged in sexual contact and sexual acts with Minor 1 and Minor

2.

c. In approximately September 2008, KELLY caused a Bass
Productions, Ltd. check, signed by MCDAVID, to be issued to Minor 1’s father,

payable in the amount of $30,000.

d. In approximately August 2013, KELLY caused Bass Productions,

Ltd. to transfer title of a GMC Yukon Denali to Minor 1.

e. In approximately September 2014, KELLY caused a wire transfer

in the amount of $80,000 to be paid to MCDAVID through his firm, Winkler &

McDavid. Ltd.
f. In approximately October 2014, KELLY caused a RSK

Enterprises LLC check to be issued to Minor 1, payable in the amount of $1,150, with

the notation “Personal — RK” in the memo line.

g. In approximately October 2015, KELLY caused a wire payment
to be made from RSK Enterprises LLC to Minor 1, payable in the amount of $1,150,
with the notation “Settlement Payment,” although the payment was not made

pursuant to a settlement with KELLY.

14
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 15 of 25 PagelD #:1

h. In approximately December 2015, KELLY caused a wire payment
in the amount of $100,000 to be made from RSK Enterprises LLC to agents of
MCDAVID on MCDAVID’s behalf.

All in violation of Title 18, United States Code, Section 371.

15
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 16 of 25 PagelD #:1

COUNT SIX
| The SPECIAL MAY 2019 GRAND JURY further charges:
1. ‘Paragraphs 1, 3, 4, 5, 6, 7(e), and 8(d) of Count Five are incorporated
here.
2. Beginning in or around August 2001 and continuing to in or around
April 2007, at Chicago, in the Northern District of Illinois, Eastern Division, and

elsewhere,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”
DERREL MCDAVID, and
MILTON BROWN, also known as “June Brown,”
defendants herein, did knowingly conspire with each other, Individual A, Individual
B, and others known and unknown to the grand jurors, to receive child pornography,
-as defined in Title 18, United States Code, Section 2256(8)(A), namely, Video 2, Video
3, and Video 4, that has been mailed, and shipped and transported in interstate and

foreign commerce by any means;

In violation of Title 18, United States Code, Sections 2252A(a)(2) and (b)(1).

16
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 17 of 25 PagelD #:1

COUNT SEVEN
The SPECIAL MAY 2019 GRAND JURY further charges:
In or around 2001 or 2002, at Chicago, in the Northern District of Ilinois,

Eastern Division, and elsewhere,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,” and
DERREL MCDAVID,

defendants herein, did knowingly receive child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), namely, Video 2 and Video 3, that has been

mailed, and shipped and transported in interstate and foreign commerce by any

means;

In violation of Title 18, United States Code, Sections 2252A(a)(2) and 2.

17
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 18 of 25 PagelD #:1

COUNT EIGHT
The SPECIAL MAY 2019 GRAND JURY further charges:
In or around March or April 2007, at Chicago, in the Northern District of

Illinois, Eastern Division, and elsewhere,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,” and
DERREL MCDAVID,

defendants herein, did knowingly receive child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), namely, Video 4, that has been mailed, and
shipped and transported in interstate and foreign commerce by any means;

In violation of Title 18, United States Code, Sections 2252A(a)(2) and 2.

18
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 19 of 25 PagelD #:1

COUNT NINE

The SPECIAL MAY 2019 GRAND JURY further charges:

In or around 1999, at Chicago, in the Northern District of Illinois, Eastern
Division, |

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, using the mail or any facility and means of interstate and foreign
commerce, did knowingly persuade, induce, entice, and coerce any individual, namely
Minor 1, who had not attained the age of 18 years, to engage in sexual activity for
which any person can be charged with a criminal offense, namely, aggravated
criminal sexual abuse, in violation of Title 720, Illinois Compiled Statutes, Section
5/12-16(d).

In violation of Title 18, United States Code, Section 2422(p).

19
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 20 of 25 PagelID #:1

COUNT TEN

The SPECIAL MAY 2019 GRAND JURY further charges:

Between approximately late 1997 and June 10, 1998, at Chicago, in the
Northern District of Illinois, Eastern Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, using the mail or any facility and means of interstate and foreign
commerce, did knowingly persuade, induce, entice, and coerce any individual, namely
Minor 2, who had not attained the age of 18 years, to engage in sexual activity for
which any person can be charged with a criminal offense, namely, sexual exploitation
of a child, in violation of Title 18, United States Code, Section 225 1(a).

In violation of Title 18, United States Code, Section 2422(b).

20
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 21 of 25 PagelD #:1

COUNT ELEVEN

The SPECIAL MAY 2019 GRAND JURY further charges:

In or around summer 1996, at Chicago, in the Northern District of Illinois,
Eastern Division, and elsewhere,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, using the mail or any facility and means of interstate and foreign
commerce, did knowingly persuade, induce, entice, and coerce any individual, namely
Minor 3, who had not attained the age of 18 years, to engage in sexual activity for
which any person can be charged with a criminal offense, namely, aggravated
criminal sexual abuse, in violation of Title 720, Illinois Compiled Statutes, Section
5/12-16(d).

In violation of Title 18, United States Code, Section 2422(b).

21
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 22 of 25 PagelD #:1

COUNT TWELVE

The SPECIAL MAY 2019 GRAND JURY further charges:

Between approximately 1999 and August 1, 2000, at Chicago, in the Northern
District of Illinois, Eastern Division,

ROBERT SYLVESTER KELLY, also known as “R. Kelly,” |

defendant herein, using the mail or any facility and means of interstate and foreign
commerce, did knowingly persuade, induce, entice, and coerce any individual, namely
Minor 4, who had not attained the age of 18 years, to engage in sexual activity for
which any person can be charged with a criminal offense, namely, sexual exploitation
of a child, in violation of Title 18, United States Code, Section 2251(a).

In violation of Title 18, United States Code, Section 2422(b).

22
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 23 of 25 PagelD #:1

COUNT THIRTEEN

The SPECIAL MAY 2019 GRAND JURY further charges:

In or around 1997 or 1998, at Chicago, in the Northern District of Ilinois,
Eastern Division, |

ROBERT SYLVESTER KELLY, also known as “R. Kelly,”

defendant herein, using the mail or any facility and means of interstate and foreign
commerce, did knowingly persuade, induce, entice, and coerce any individual, namely
Minor 5, who had not attained the age of 18 years, to engage in sexual activity for
which any person can be charged with a criminal offense, namely, aggravated
criminal sexual abuse, in violation of Title 720, Illinois Compiled Statutes, Section
5/12-16(d).

In violation of Title 18, United States Code, Section 2422(b).

23
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 24 of 25 PagelD #:1

FORFEITURE ALLEGATION

The SPECIAL MAY 2019 GRAND JURY further alleges:

‘1 Upon conviction of an offense in violation of Title 18, United States Code,
Sections 2251, 2252A, and 2422 as set forth in this Indictment, defendant shall forfeit
to the United States of America any matter which contains visual depictions
described in Title 18, United States Code, Section 2252A; any property constituting
and traceable to gross profits and other proceeds obtained from such offense; and any
property used and intended to be used to commit and to promote the commission of
such offense, and any property traceable to such property, as provided by Title 18,
United States Code, Section 2253(a).

2. Upon conviction of an offense in violation of Title 18, United States Code,
Section 371, as set forth in this Indictment, defendant shall forfeit to the United
States of America any property which constitutes and is derived from proceeds
traceable to the offense, as provided in Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

3. The property to be forfeited includes, but is not limited to a personal
money judgment in the amount of at least approximately $1,554,748.00.

A, If any of the property described above, as a result of any act or omission
by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

24
Case: 1:19-cr-00567 Document #: 1 Filed: 07/11/19 Page 25 of 25 PagelD #:1

commingled with other property which cannot be divided without difficulty; the
United States of America shall be entitled to forfeiture of substitute property, as

provided by Title 21, United States Code Section 853(p).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY

25
